Case: 18-13163   Date Filed: 01/02/2019   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13163
                        Non-Argument Calendar
                      ________________________

                       Agency No. A200-321-570



JAMES MUNGAI MUIRURI,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (January 2, 2019)

Before MARTIN, ROSENBAUM, and NEWSOM, Circuit Judges.

PER CURIAM:
               Case: 18-13163    Date Filed: 01/02/2019   Page: 2 of 4


      James Mungai Muiruri, a native and citizen of Kenya, appeals the Board of

Immigration Appeals’ (“BIA”) denial of his application for cancellation of

removal. He argues the BIA erred when it found he did not demonstrate that his

removal would result in exceptional and extremely unusual hardship to his

qualifying children. After careful consideration, we dismiss his petition for review

for lack of jurisdiction.

                                         I.

      Muiruri entered the United States on August 13, 1997 on an F-1 student visa

to attend Georgia College and State University. He continued to remain in the

country after his student visa expired on July 22, 2002, earning an Associate of

Arts degree from Atlanta Metropolitan College in 2004. He has two daughters,

both of whom were born in the United States.

      On April 29, 2011, the Department of Homeland Security (“DHS”) served

Muiruri with a Notice to Appear (“NTA”). The NTA charged Muiruri with

removability under 8 U.S.C. § 1182(a)(6)(C)(i) for procuring or seeking to procure

“a visa, other documentation, or admission into the United States or other benefit

provided under [the INA]” by fraud or willful misrepresentation. On May 3, 2012,

Muiruri filed an application for cancellation of removal and adjustment of status as

relief from removal. One day later, DHS amended Muiruri’s NTA to include

additional charges for failing to comply with the conditions of his student visa and


                                          2
              Case: 18-13163     Date Filed: 01/02/2019   Page: 3 of 4


remaining in this country for a time longer than permitted. The government later

withdrew its section 1182(a)(6)(C)(i) charge.

      At an initial hearing, Muiruri, through counsel, conceded removability on

the remaining two charges. He testified at a second hearing held on December 10,

2015 that his daughters, at the time ages five and ten, lived with him in a house he

purchased in 2003. He explained that his children “solely depend” on him and his

health insurance, and that his older child suffered from peanut allergies, for which

she was prescribed an EpiPen. Muiruri additionally testified that both his parents

and two of his siblings still reside in Kenya, but that he was unwilling to move his

daughters from the United States because that would disrupt their lives. He stated

that if he were removed, he would leave his daughters in the care of their mother,

whom he divorced in 2008.

      The IJ denied Muiruri’s application for cancellation of removal on

September 5, 2017. Specifically, the IJ found Muiruri failed to demonstrate his

removal would result in exceptional hardship to his daughters—a prerequisite for

granting cancellation of removal under 8 U.S.C. § 1229b(b). The IJ found in the

alternative that even if Muiruri had demonstrated exceptional hardship,

cancellation of removal would be unwarranted “as a matter of discretion,” because

there was evidence Muiruri entered into a second marriage for the sole purpose of

“influencing his immigration situation.”


                                           3
               Case: 18-13163     Date Filed: 01/02/2019   Page: 4 of 4


      On appeal, the BIA agreed Muiruri failed to establish “that his removal will

result in exceptional and extremely unusual hardship to his children.” The BIA

therefore dismissed his appeal. Muiruri timely petitioned this Court for review.

                                           II.

      Muiruri’s sole argument is that the BIA erroneously discounted the

seriousness of his daughter’s peanut allergy in finding his removal would not result

in exceptional and extremely unusual hardship. The government responds that we

are without jurisdiction to entertain his petition.

      “We review subject matter jurisdiction de novo.” Martinez v. U.S. Att’y

Gen., 446 F.3d 1219, 1221 (11th Cir. 2006) (quotation marks omitted). It is well-

established that this Court’s precedent “squarely precludes us from reviewing the

BIA’s conclusion that a petitioner has not met § 1229b(b)(1)(D)’s ‘exceptional and

extremely unusual hardship’ standard” absent legal or constitutional claims. Id.;

see also 8 U.S.C. § 1252(a)(2)(D). Because Muiruri’s petition for review raises

neither constitutional claims nor questions of law, “his petition for review

continues to fall outside our jurisdiction.” Martinez, 446 F.3d at 1222.

      PETITION DISMISSED.




                                            4